
	

113 HR 4333 IH: To amend the Internal Revenue Code of 1986 to improve 529 plans.
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4333
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2014
			Ms. Jenkins (for herself, Mr. Kind, and Mr. Young of Indiana) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve 529 plans.
	
	
		1.Computer technology and equipment allowed as a qualified higher education expense for section 529
			 accounts
			(a)Made permanentClause (iii) of section 529(e)(3)(A) of the Internal Revenue Code of 1986 is amended by striking in 2009 or 2010.
			(b)Only for use primarily by the beneficiaryClause (iii) of section 529(e)(3)(A) of such Code is amended by striking used by the beneficiary and the beneficiary’s family and inserting used primarily by the beneficiary.
			(c)Effective dateThe amendments made by this section shall apply to expenses paid or incurred after December 31,
			 2010.
			2.Investment direction under qualified tuition programs
			(a)In generalParagraph (4) of section 529(b) of the Internal Revenue Code of 1986 is amended by striking the
			 period at the end and inserting more frequently than 4 times per calendar year..
			(b)Clerical amendmentThe heading for paragraph (4) of section 529(b) of such Code is amended by striking No investment direction and inserting Limited investment direction.
			(c)Effective dateThe amendments made by this section shall apply to years beginning after December 31, 2013.
			3.Elimination of distribution aggregation requirements
			(a)In generalClause (ii) of section 529(c)(3)(D) of the Internal Revenue Code of 1986 is amended by inserting
			 before the comma at the end the following: , except for purposes of calculating the earnings portion of any distribution..
			(b)Effective dateThe amendment made by this section shall apply to distributions after December 31, 2013.
			4.Contribution of amounts previously distributed in case of withdrawal from school
			(a)In generalParagraph (3) of section 529(c) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
				
					(E)Special rule for contributions relating to withdrawal from schoolIn the case of a beneficiary who receives a refund of any qualified higher education expenses from
			 an eligible educational institution in connection with withdrawal from
			 enrollment at such institution, subparagraph (A) shall not apply to that
			 portion of any distribution for the taxable year which is recontributed to
			 a qualified tuition program of which such individual is a beneficiary, but
			 only to the extent such recontribution is made not later than 60 days
			 after the date of such refund and does not exceed the refunded amount.
					.
			(b)Effective dateThe amendment made by this section shall apply with respect to distributions after December 31,
			 2013.
			5.Special rollover to Roth IRA from long-term qualified tuition program
			(a)In generalParagraph (3) of section 529(c) of the Internal Revenue Code of 1986, as amended by this Act, is
			 amended by adding at the end the following new subparagraph:
				
					(F)Special rollover to Roth IRA from long-term qualified tuition programFor purposes of this section—
						(i)In generalIn the case of a distribution from a qualified tuition program which has been maintained by an
			 account owner for the 10-year period ending on the date of such
			 distribution—
							(I)subparagraph (A) shall not apply to any portion of such distribution which, not later than 60 days
			 after such distribution, is paid into a Roth IRA maintained for the
			 benefit of such account owner or the designated beneficiary under such
			 qualified tuition program, and
							(II)such portion shall be treated as a rollover contribution for purposes of section 408A(e).
							(ii)LimitationClause (i) shall only apply to so much of any distribution as does not exceed the lesser of—
							(I)$25,000, or
							(II)the aggregate amount contributed to the program (and earnings attributable thereto) before the
			 5-year period ending on the date of the distribution..
			(b)Qualified rollover contributionParagraph (1) of section 408A(e) of such Code is amended by striking the period at the end of
			 subparagraph (B) and inserting , and and by inserting after subparagraph (B) the following new subparagraph:
				
					(C)from a covered qualified tuition program (as defined in section 529(c)(3)(F)(ii))..
			(c)Effective dateThe amendments made by this section shall apply with respect to distributions after December 31,
			 2013.
			
